                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


MIKAELA PRUST,

       Plaintiff,

              V.                                  Case No. 18-cv-337

NANCY A BERRYHILL,
Acting Commissioner Of
Social Security,

       Defendant.


     ORDER O THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the power of this Court to enter a judgment affirming, modifying or

reversing the Commissioner's decision with remand in Social Security actions under

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light

of the parties' joint motion to remand this action, this Court now, upon substantive

review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing the

Commissioner's decision with a remand of the cause to the Commissioner according to

the following terms. See Shalala v. Schaefer, 509 U.S. 292,296 (1993); Melkonyan v. Sullivan,

501 U.S. 89, 97-98 (1991).

       On remand, the Appeals Council will remand the matter to an Administrative Law

Judge (ALJ) with instructions to proceed through the sequential disability evaluation
process as appropriate and issue a new decision. If warranted, the ALJ will obtain

supplemental vocational expert testimony.




      SO ORDERED this     'I~ day of ~        2018.
